Citation Nr: 0428592	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  94-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability to include aortic valve disease and aortic valve 
replacement residuals.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.  He also served in the Army National Guard of 
Alabama from which he retired in December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  The veteran voiced 
disagreement in June 1993 and a Statement of the Case (SOC) 
was issued in September 1993.  The veteran perfected his 
appeal in November 1993 and the Board issued a decision in 
this matter in October 1999.  The veteran appealed this 
decision, in part, to the United States Court of Appeals for 
Veterans Claims (Court) and, in March 2001, the veteran and 
the Secretary of Veterans Affairs submitted a Joint Motion 
for Remand and to Stay Further Proceedings (joint motion).  
The Court granted this joint motion in April 2001 and the 
October 1999 Board decision is therefore vacated as to the 
issues listed herein.  These issues were remanded for 
additional development in February 2002 and are once again 
before the Board for appellate review.

In March 1994, the veteran testified at a hearing before a 
Veterans Law Judge (VLJ), formerly known as a Member of the 
Board.  The VLJ who holds a hearing is required to 
participate in making the final determination of the claim.  
38 C.F.R. § 20.707 (2003).  The VLJ who conducted the March 
1994 hearing is no longer employed at the Board.  The veteran 
was so notified via letter in September 1998.  In September 
1998 correspondence, the veteran declined another hearing.

The issues of entitlement to service connection for peptic 
ulcer disease and hiatal hernia are addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action on his part is 
required.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the matter decided herein has been developed, and all due 
process concerns have been addressed.

2.  The veteran was treated for rubella, also known as German 
measles, while on active duty, and upon discharge, the 
veteran indicated he occasionally got dizzy upon rapid 
standing. 

3.  Heart disease was not present in service, was not 
manifested within one year of service discharge, and a 
current heart disability is not etiologically related to the 
veteran's period of active service.


CONCLUSION OF LAW

A cardiac disability, to include aortic valve disease and 
aortic valve replacement residuals, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  Because the 
VCAA notice in the instant case was not provided to the 
veteran prior to adjudication of his claim, the timing of the 
notice does not comply with the express requirements of the 
law.  See 38 U.S.C.A. § 5103(a) (West 2002).  As the VCAA was 
not enacted until November 9, 2000, the Board concludes that 
the RO did not err by not providing the veteran notice of 
VA's duty to assist with his claim prior to the initial 
adjudication in October 1992.  VAOPGREC 7-2004 (July 16, 
2004).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was requested by letter in July 
2002 to provide the requisite release of information forms so 
that additional private medical evidence could be requested 
on his behalf.  The letter specifically indicated that the 
medical opinion provided by his private physician would be 
more persuasive in his claim if it were less general and 
referred to specific medical evidence.  

The RO sent the veteran a letter in April 2004 in which he 
was informed of the VCAA.  Specifically, he was notified of 
the evidence necessary to establish service connection.  The 
letter also informed him that VA would make reasonable 
efforts to obtain any evidence the veteran identified as long 
as he provided VA with enough information about the records 
so that a request could be made.  He was informed VA would 
try to help him get such things as medical records, 
employment records, or records from government agencies.  He 
was also informed that it was still his responsibility to 
make sure that VA received all requested records and that he 
should submit any evidence he had that was not previously 
considered.  The letter reminded the veteran of the evidence 
that was already of record.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements have been met and any error in 
timing is harmless.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  VA medical opinions were obtained in August 1999 and 
February 2003.  See 38 C.F.R. § 3.159(c)(4) (2003).  Service 
medical records have been associated with the veteran's 
claims folder.  Private medical records identified by the 
veteran have been requested and associated with his claims 
folder.  The veteran identified two medical providers from 
whom he received treatment in the years following his 
discharge from active duty, but he also indicated that the 
physicians were deceased and medical records were not 
available.  Attempts to obtain pathology reports from a 
private hospital have been made.  While the second request 
did not result in a pathology report, the private hospital 
did submit additional medical evidence to include post-
surgical roentgenologic and fluoroscopic findings.   The 
veteran has not identified additional evidence not of record.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Certain 
chronic conditions may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995).  Absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Legal Analysis

Upon enlistment for active duty, the veteran's heart was 
clinically evaluated as normal.  His service medical records 
reflect that he was treated for rubella, also known as German 
measles, in April 1964.  

In January 1967, the veteran was examined for separation from 
active duty.  The examination report reflects that the 
veteran's heart was again clinically evaluated as normal.  
His January 1967 report of medical history reflects that the 
veteran indicated that he did have or had had dizziness or 
fainting spells.  The physician-elaboration portion of the 
report reflects that the physician indicated that the veteran 
had occasional orthostatic hypotension, mild, upon rapid 
standing.  A January 1967 electrocardiograph report reflects 
that the veteran's heart rhythm was regular and his T waves 
were within normal limits.  The report indicates a normal 
electrocardiogram (EKG).

Private medical records show that in May 1969 the veteran 
underwent back surgery.    A physical examination report 
reflects that the veteran's pulse was rapid, three sounds 
were heard per heartbeat and the heart rhythm was normal.  
The report specifically indicates that no murmur was heard.

In December 1977, the veteran was examined for enlistment 
with the Army National Guard.  His heart was clinically 
evaluated as normal.  

In July 1980, the veteran had a cardiac catheterization done 
at a private hospital.

A July 1982 report of medical examination done in conjunction 
with Army National Guard service reflects that the veteran 
had a holosystolic murmur which had been present for a number 
of years.  The report reflects that the veteran had had a 
heart catherization and was being followed regularly by a 
local physician.  His August 1986 report of medical 
examination again notes the veteran's heart murmur but the 
physician indicated the veteran was in good health.

A November 1991 operation note reflects that the veteran 
underwent an excision of a heavily calcified stenotic aortic 
valve.

The March 1994 hearing transcript reflects that the veteran 
testified that he first experienced "heart pain" while 
running during basic training.  He also stated that he was 
denied re-enlistment in 1967 because a heart condition was 
detected.  His DD Form 214 does not indicate that the veteran 
was denied reenlistment or discharged due to a physical 
defect.  Instead, the veteran was transferred to the Army 
Reserves due to the expiration of his term of service. 

The hearing transcript reflects that he also alleged that his 
heart condition could be due to treatment he received for 
pneumonia during service.  A review of his service medical 
records does not reveal the veteran was ever treated for 
pneumonia.  Instead, his service medical records show various 
treatments for a cold and strep throat.  He testified that he 
was having heart palpitations while on active duty and at the 
time of his discharge in 1967.

The evidence clearly shows that the veteran has developed a 
cardiac disability, to include aortic valve disease and 
aortic valve replacement residuals. Therefore, the question 
to be answered is whether his current cardiac disability can 
be medically linked to his period of active service such that 
service connection is warranted.  See 38 C.F.R. § 3.303(d) 
(2003).

A September 1997 letter from a private physician reflects he 
agreed with the veteran's representative that the veteran's 
heart disease was likely service-connected since a murmur was 
heard at Fort Douglas in Utah while the veteran was in 
service.  The physician indicated that as the veteran had had 
an aortic aneurysm and aortic valve replacement, the 
physician felt certain that the veteran had some sort of 
valve disease "at that time" due to either infection or 
trauma.  The physician also indicated that the veteran was 
hospitalized for ulcer disease and nutrition problems, as 
determined by the veteran's statements.  

In October 1998, the same private physician certified that he 
had treated the veteran for many years and that he had 
reviewed his military records.  The physician indicated that 
the military records documented the onset of a heart murmur 
after rubella.  The private physician stated that the 
veteran's aortic valve replacement and subsequent weakness 
were almost certainly due to the measles.

There is no requirement that additional evidentiary weight be 
given to the opinion of a medical provider who treats a 
veteran; courts have repeatedly declined to adopt the 
"treating physician rule".  See White v. Principi, 243 F.3d 
1378, 1381 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  That is not to say that the Board will ignore the 
opinion of the veteran's treating physician.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Here, the veteran's 
private physician indicates in his September 1997 letter that 
it was likely that the veteran's heart disease was related to 
service since a murmur was heard.  The private physician does 
not cite a specific service medical record for making such a 
conclusion.  In fact, a review of the veteran's service 
medical records does not reveal that a heart murmur was ever 
noted.  Instead, it appears from the physician's letter that 
his opinion may be based on statements made to him by the 
veteran instead of forming an opinion on an independent 
basis, thus not only lowering the probative value of the 
September 1997 letter, but rendering it practically 
immaterial.  See Elkin v. Brown, 5 Vet. App. 474, 478 (1993); 
see also LeShore v. Brown, 8 Vet. App. 406 (1995). 

The private physician's October 1998 letter reflects that he 
had reviewed the veteran's military records but does not 
refer to the specific records upon which he based his 
conclusion that the military records show that a murmur was 
documented therein.  He specifically concluded that the 
veteran's cardiac disability was almost certainly due to 
measles, but does not provide a medical rationale for such a 
conclusion.  The lack of specific rationales lessens the 
probative value of the treating private physician's opinions.  

A chief of a cardiology unit at a VA medical facility offered 
a more probative medical opinion, providing a clear and 
specific medical rationale.  In August 1999, the evidence was 
reviewed by the VA physician who was board certified by the 
American Board of Internal Medicine in internal medicine and 
cardiovascular disease.  The opinion letter reflects that the 
VA physician found that the private's physician's statement 
that the veteran's rubella infection almost certainly 
resulted in aortic valve disease was not supported by medical 
literature.  The opinion letter chronicles that the VA 
physician conducted an extensive review of medical literature 
using the MedLine database.  The search revealed that while 
there was established literature linking the occurrence of 
maternal infection with rubella during pregnancy with the 
subsequent development of congenital heart disease in the 
child, there was no evidence existing that linked 
conclusively rubella infection with subsequent development of 
valvular disease in an adult.  The VA physician indicated 
that the demonstration of a bicuspid aortic valve would 
suggest against any causative relationship between the period 
of rubella infection and the subsequent development and/or 
progression of aortic valve disease.  

Rubella fact sheets, etcetera, printed from websites were 
received from the veteran in November 1999.  These documents, 
not even medical treatises per se, likewise do not support 
the veteran's assertions.  Instead, the printouts, as 
indicated by the VA physician in his August 1999 opinion, 
link rubella infection during early pregnancy to birth 
defects such as congenital heart conditions.  The printouts 
do not support the veteran's assertions that his in-service 
measles caused his cardiac disability.

Another letter on the veteran's behalf from his private 
physician was received in September 2000.  The letter 
reflects that the veteran's surgeon had commented that the 
valve looked like infection rather than inherited congenital 
disease of the aortic valves and the veteran had had no other 
infections that might account for his trouble.  Instead, he 
had a severe episode of German measles while in service that 
caused him to miss several weeks of work.  The private 
physician wrote that he realized that this was not proof of 
what caused the veteran's disease, but that he thought it was 
a reasonable conclusion of the medical facts that the German 
measles likely caused the veteran's valvular disease.

Again, the private's physician's statement of the veteran's 
in-service treatment does not correspond with the veteran's 
service medical records.  Instead of weeks of missing work, 
the veteran's service medical records show that he was 
hospitalized for four days with four days subsisting 
elsewhere and his physical profile was unchanged.  
Furthermore, the September 2000 letter reflects that the 
private physician admitted that the severity of in-service 
measles was not proof of what caused the veteran's cardiac 
disability, but he went ahead and used this "non-proof" to 
reach what he termed was a reasonable conclusion.  The 
private physician does not give a medical basis as to why his 
conclusion that veteran's measles caused the subsequent 
cardiac disability is reasonable in light of the complete 
lack of medical research available for such a conclusion (as 
revealed by the August 1999 VA medical opinion).

A February 2003 VA heart examination report reflects that 
another VA physician reviewed the veteran's entire claims 
folder, including the private physician's statements and the 
August 1999 VA physician's opinion.  The report reflects that 
the veteran's age at the time of his aortic valve replacement 
was 46 and that review of the evidence revealed 
echocardiogram evidence of a bicuspid aortic valve.  The VA 
physician indicated that he was unaware of any literature 
that indicated an association between rubella and subsequent 
valvular problems.

Since, as indicated above, the VA medical opinions were based 
upon, and consistent with, the full record, reflect upon what 
evidence the opinions are predicated, and are supported by 
clear rationale and medical comment, the Board considers 
these opinions more probative than opinions offered by the 
private physician.  As the VA medical opinions were adverse 
to the veteran, the Board concludes that the greater weight 
of the evidence is therefore against the veteran's service 
connection claim.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  Accordingly, service connection a cardiac disability 
to include aortic valve disease and aortic valve replacement 
residuals must be denied.  

In reaching this conclusion, the Board acknowledges the 
veteran's apparent sincere belief that he is entitled to 
service connection for a current cardiac disability.  
However, it is long settled law that the veteran, as layman, 
is not qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, his assertions that his cardiac disability 
is the result of, or etiologically due to, his period of 
active duty, to include his in-service treatment for rubella, 
are not competent medical evidence.

Finally, the Board notes that the veteran, via his 
representative in October 2003 correspondence, asserts that 
his heart condition was diagnosed while he was on active 
duty.  The veteran asserted in his November 1993 substantive 
appeal that he was informed one month prior to his discharge 
from active duty of his heart disease.  A layperson's account 
of what a doctor purportedly said is too attenuated and 
inherently unreliable to consititute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In contrast 
to the veteran's assertion that was diagnosed with heart 
disease prior to his discharge from active duty, his January 
1967 separation examination report clearly shows that his 
heart was clinically evaluated as normal.  Contemporaneous 
EKG results were within normal limits.  Instead of a chronic 
disability, his January 1967 report of medical history 
reflects that the veteran had indicated that he occasionally 
got dizzy when he stood up rapidly.  The dizziness was termed 
as orthostatic hypotension, or a drop in blood pressure.  See 
Stedman's Medical Dictionary (27th ed. 2000).

Nor does the evidence of record reveals the veteran's 
subsequent valvular heart disease was manifest to a 
compensable degree within one year of his February 1967 
discharge from active duty such that service connection may 
be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309 (2003).  First, the Board notes that only diseases 
listed in 38 C.F.R. § 3.309(a) are considered chronic.  
38 C.F.R. § 3.307(a) (2003).  Competent medical evidence 
first reveals a cardiac disability in July 1980, at which 
time the veteran underwent a cardiac catheterization.  The 
veteran's heart had been clinically evaluated as normal in 
1977.  While the July 1982 examination report reflects that 
the veteran had a holosystolic murmur that had been present 
for a number of years, the report does not specifically 
indicate for how many years.  Accordingly, service connection 
is not warranted on a presumptive basis for a valvular 
cardiac disability.


ORDER

Service connection for a cardiac disability to include aortic 
valve disease and aortic valve replacement residuals is 
denied.


REMAND

In regards to his two other service connection claims, the 
veteran has not been afforded a VA examination.  A November 
1991 operation note and a discharge summary both contain a 
history of peptic ulcer disease and a history of hiatal 
hernia.  A September 1997 letter from a private physician 
reflects that the physician indicated that the veteran's 
ulcer disease likely began in Korea at the demilitarized zone 
when the veteran had "so much tension."  In addition, the 
March 1994 hearing transcript reflects that the veteran 
testified that his stomach problems were due to the aspirin 
that he took for back pain.  The veteran's service medical 
records reveal that he was treated with aspirin while in 
service for back pain.  Additionally, the November 1998 Board 
decision reflects that service connection was granted for a 
lumbar spine disability.  As such, the medications for his 
lumbar spine disability that the veteran took after service 
are also for consideration when determining whether service 
connection is warranted for any stomach condition.  See 
38 C.F.R. § 3.310 (2003).

Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for a VA stomach 
examination to determine whether he 
currently has a diagnosed chronic 
disability that is 1) likely (more than 
50%), not likely (less than 50%), or at 
least as likely as not (50%) related to 
his period active duty from February 1964 
to February 1967 (to include occasional 
nervous episodes reported by the veteran 
on his January 1967 report of medical 
history), or 2) is likely (more than 
50%), not likely (less than 50%), or at 
least as likely as not (50%) proximately 
due to or caused by medications, to 
include aspirin, the veteran took for his 
service-connected lumbar spine 
disability.

The examiner should include a rationale 
for his/her opinion and refer to specific 
evidence when appropriate.  If a 
manifested chronic disability cannot be 
medically linked or attributed to the 
veteran's military service or service-
connected lumbar spine disability on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the veteran's service 
connection claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental SOC (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since August 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



